NO. 07-02-0106-CV

                          IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                       PANEL A

                                MARCH 17, 2003

                       ______________________________


                  RUDY MORENO, AND XAVIER HERNANDEZ,
                 D/B/A MONTEREY AUTO SALES, APPELLANTS

                                         V.

                     DAMON RAY DEATHERAGE, APPELLEE


                     _________________________________

         FROM THE COUNTY COURT AT LAW #2 OF POTTER COUNTY;

             NO. 88,868-2; HONORABLE PAMELA C. SIRMON, JUDGE

                      _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                            MEMORANDUM OPINION


      Appellants Rudy Moreno and Xavier Hernandez, d/b/a Monterey Auto Sales, and

appellee, Damon Ray Deatherage filed a Joint Motion to Vacate Default Judgment and

Dismiss Appeal on February 24, 2003.
       Without passing on the merits of the case, the parties’ joint motion is granted to the

extent that the trial court’s judgment is reversed. The case is remanded to the trial court

for further proceedings. TEX . R. APP . P. 42.1(a)(1)




                                                  Phil Johnson
                                                  Chief Justice




                                              2